DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-8 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKeefery (2004/0035620) and Tessier (2002/0113747).  McKeefery discloses a model car (20) having a coil arrangement (127) attached thereto (Fig. 2, paragraphs 88 & 120).  McKeefery discloses the basic inventive concept with the exception of the configuration of the coil.  Tessier discloses a coil arrangement having a planar substrate (1) in the form of a circuit board made from a plasto-ferrite material (paragraph 13) so as to provide an electrically insulating material such as plastic with ferrite to define a ferrite core for at least five coil windings (Fig. 13) created by first coil portions (2A) arranged on an upper side or first circuit board portion of the substrate, second coil portions (2B) arranged on an underside or second circuit board portion of the substrate positioned opposite the upper side and connecting lines (2C, 2D) extending through both circuit board portions to connect the first and second coil portions electrically (Fig. 3, paragraph 13).  The substrate is configured with a thickness that defines a first direction of extension that extends between the two coil portions, a length that defines a second direction of extension that is at a right angle to the first direction of extension and a width that defines a third direction of extension that extends at right angles relative to both the first and second directions such that a screw vector of the arrangement lies within a plane of the substrate and extends in the second direction of extension (Fig. 3).  Since both McKeefery and Tessier disclose communication coil arrangements responsive to magnetic fields, it would have been obvious to one of ordinary skill to replace the coil of McKeefery with the coil arrangement taught by Tessier for the predictable result of creating a more compact coil that is more sensitive, cheaper, and sturdier (paragraph 4).
Response to Arguments
Applicant’s arguments, with respect to the 112 rejections of 7, 8 and 12 have been fully considered and are persuasive since the specification defines substantially to mean “within usual manufacturing tolerances” in paragraph 61 and as such the rejection has been withdrawn. 
Applicant’s arguments with respect to the 103 rejections of claim(s) 1-8 and 10-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the coil is used for power transfer to a motor in a high frequency band) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent publications 2018/0233277, 2017/0353061, 2017/0326991, 2015/0372507, 2015/0136499, 2015/0101854, 2013/0093253, 2008/0067874 and 2005/0258926 and patents 9978494, 9620279, 8947186 and 8598743 disclose planar substrates with coils for providing power transfer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711